Exhibit 10.4
SEVERANCE AND NON-COMPETITION AGREEMENT
This Separation and Non-Competition Agreement is made this 29 day of September
2008 by and between Manhattan Associates (“Company”) and David K. Dabbiere
(“Executive”).
NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, and in consideration of the mutual promises and covenants
set forth in this Agreement, the parties agree as follows:

  1.   Employment. Company has agreed to employ Executive as Senior Vice
President, Chief Legal Officer and Secretary in accordance with the terms and
conditions set forth in this Agreement and Executive has accepted such
employment. This agreement governs the terms by which Executive shall receive
certain payments in return for a promise not to compete with the business of the
Company in the event of a termination.     2.   Severance. In the event of a
termination or Constructive Termination (as defined below) of employment by the
Company or its successors, other than a termination for cause, Executive shall
receive a severance payment equal to Twelve (12) months of Executive’s then
current base salary, subject to all standard deductions, payable in Twelve
(12) equal monthly payments from date of termination., including COBRA payments
for Executive’s family for medical and dental coverage. Company’s obligation to
make the severance payment shall be conditioned upon Executive’s (i) execution
of a release agreement in a form reasonably acceptable to the Company, and
consistent with the terms of this Agreement and any other Agreements, whereby
Executive releases the Company from any and all liability and claims of any
kind, and (ii) compliance with the restrictive covenants and all
post-termination obligations contained in this Agreement. Further, in the event
of a termination, other than a termination for cause, Executive shall have
thirty (30) in which to exercise his vested options.     3.   Cause. For
purposes of this Agreement, Cause shall include but not be limited to an act or
acts or an omission to act by the Executive involving (i) willful and continual
failure to substantially perform his duties with the Company (other than a
failure resulting from the Executive’s Disability) and such failure continues
after written notice to the Executive providing a reasonable description of the
basis for the determination that the Executive has failed to perform his duties,
(ii) indictment for a criminal offense other than misdemeanors not disclosable
under the federal securities laws, (iii) breach of this Agreement in any
material respect and such breach is not susceptible to remedy or cure or has not
already materially damaged the Company, or is susceptible to remedy or cure and
no such damage has occurred, is not cured or remedied reasonably promptly after
written notice to the Executive providing a reasonable description of the
breach, or (iv) conduct that the Board of Directors of the Company has
determined, in good faith, to be dishonest, fraudulent, unlawful or grossly
negligent or which is not in compliance with the Company’s Code of Conduct or
similar applicable set of standards or conduct and business practices set forth
in writing and provided to the Executive prior to such conduct.     4.   Change
of Control. In the event of a Change of Control of the Company, as defined
below, and Executive is terminated other than for Cause or is terminated by a
Constructive Termination, all options, whether vested or non-vested shall vest
as of the date of the Change of Control in the event Executive is terminated.
“Change of Control” shall mean the happening of an event that shall be deemed to
have occurred upon the earliest to occur of the following events: (i) the date
the stockholders of the Company (or the Board, if stockholder action is not
required) approve a plan or other arrangement pursuant to which the Company will
be dissolved or liquidated; (ii) the date the stockholders of the Company (or
the Board, if stockholder action is not required) approve a definitive agreement
to sell or otherwise dispose of all or substantially all of the assets of the
Company; or (iii) the date the stockholders of the Company (or the Board, if
stockholder action is not required) and the stockholders of the other
constituent corporations (or their respective boards of directors, if and to the
extent that stockholder action is not required) have approved a definitive
agreement to merge or consolidate the Company with or into another corporation,
other than, in either case, a merger or consolidation of the Company in which
holders of shares of the Company’s voting capital stock immediately prior to the
merger or consolidation will have at least fifty percent (50%) of the ownership
of voting capital stock of the surviving corporation immediately after the
merger or consolidation (on a fully diluted basis), which voting capital stock
is to be held by each such holder in the same or substantially similar
proportion (on a fully diluted basis) as such holder’s ownership of voting
capital stock of the Company immediately before the merger or consolidation.

 



--------------------------------------------------------------------------------



 



  5.   Constructive Termination. For purposes of this Agreement, Constructive
Termination shall mean a situation after a Change of Control where the failure
by the Company to provide the Executive with compensation and benefits
substantially comparable, in the aggregate, to those provided for under the
employee benefit plans, programs and practices in effect immediately prior to
the Change of Control.     6.   Non-Competition. Executive agrees that he will
not work for any of the direct competitors to Company listed in Schedule A for a
period of Twelve (12) months from the date of termination without written
consent of Employer. Further, Executive agrees that they will not recruit or
hire, another Executive of Employer for a period of Twelve (12) months from the
date of termination or cause another Executive of Employer to be hired by any
competitor of Employer for a period of Twelve (12) months from the date of
termination.     7.   Effect of violations by Executive. Executive agrees and
understands that any action by him in violation of this Agreement shall void
Employer’s payment to the Executive of all severance monies and benefits
provided for herein and shall require immediate repayment by the Executive of
the value of all consideration paid to Executive by Employer pursuant to this
Agreement, and shall further require Executive to pay all reasonable costs and
attorneys’ fees in defending any action Executive brings, plus any other damages
to which the Employer may be entitled.     8.   Severability. If any provision,
or portion thereof, of this Agreement is held invalid or unenforceable under
applicable statute or rule of law, only that provision shall be deemed omitted
from this Agreement, and only to the extent to which it is held invalid and the
remainder of the Agreement shall remain in full force and effect.     9.  
Opportunity for review. Executive understands that he shall have the right to
have twenty-one (21) days from the date of receipt of this Agreement to review
this document, and within seven (7) days of signing this NON-COMPETITION
AGREEMENT, to revoke this Agreement. Employer agrees and Executive understands
that he does not waive any rights or claims that may arise after the date this
Agreement is executed. THE PARTIES ACKNOWLEDGE THAT THEY HAVE HAD ACCESS TO
INDEPENDENT LEGAL COUNSEL OF THEIR OWN CHOOSING IN CONNECTION WITH ENTERING INTO
THIS AGREEMENT, AND THE PARTIES HEREBY ACKNOWLEDGE THAT THEY FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND AGREE TO BE FULLY BOUND BY AND
SUBJECT THERETO.

I have read this Agreement, I understand its contents, and I willingly,
voluntarily, and knowingly accept and agree to the terms and conditions of this
Agreement. I acknowledge and represent that I received a copy of this Agreement
on 9/29, 2008.
EXECUTIVE:

             
/s/ David K. Dabbiere
      9/29/08    
 
           
David K. Dabbiere
      Date    
 
           
EMPLOYER:
           
 
           
/s/ Peter F. Sinisgalli
      September 29, 2008    
 
           
Peter F. Sinisgalli
      Date    
President and Chief Executive Officer
           

 